  Case 19-09015      Doc 82    Filed 05/18/20 Entered 05/18/20 10:48:10          Desc Main
                                 Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                                              Chapter 11 Bankruptcy

VEROBLUE FARMS USA, INC., et al.,                  Case No. 18-01297

               DEBTORS.


VEROBLUE FARMS USA, INC., VBF
OPERATIOS, INC., VBF TRANSPORT,
INC., VBF IP, INC., AND IOWA’S FIRST,              Adversary Case No. 19-09015
INC.,

               PLAINTIFFS,

vs.

CASSELS BROCK & BLACKWELL LLP,

               DEFENDANT.

      ORDER GRANTING ADMISSION PRO HAC VICE OF CAROLINE PRITIKIN
             ON BEHALF OF DEBTOR VEROBLUE FARMS USA, INC.

       This matter comes before the Court on the Motion to Appear Pro Hac Vice of Caroline

Pritikin on Behalf of VeroBlue Farms USA, Inc.   Upon review of the Motion and the Certificate

of Good Standing, the Court finds that good cause has been shown to grant the requested Motion.

       IT IS ORDERED that the Motion to Appear Pro Hac Vice of Caroline Pritikin on

Behalf of VeroBlue Farms USA, Inc., is hereby GRANTED.              Caroline Pritikin shall be

admitted to appear in this case pro hac vice on behalf of VeroBlue Farms USA, Inc, along with

local counsel Dan Childers in compliance with Local Rule 2090-1(b)(4).
 Case 19-09015       Doc 82   Filed 05/18/20 Entered 05/18/20 10:48:10   Desc Main
                                Document     Page 2 of 2




Dated and Entered:

May 18, 2020


                                          THAD J. COLLINS
                                          CHIEF BANKRUPTCY JUDGE

Order prepared and submitted by:
Caroline Pritikin
Counsel to VeroBlue Farms USA, Inc.




                                          2
